Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on December 26, 2021.

Status of Claims
Amendment of claim 1 and cancellation of claims 5 and 17-19
Claims 1-4, 6-16 and 20 are currently pending and are the subject of this office action.
Claims 1-4, 6-16 and 20 are presently under examination.

The following species, elected by Applicant are under examination:

    PNG
    media_image1.png
    155
    172
    media_image1.png
    Greyscale
as the compound of formula (I).

Priority
The present application is a 371 of PCT/EP2018/071168 filed on 08/03/2018, and claims priority to foreign application EPO EP17306038 filed on 08/03/2017.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-2, 6-7, 8-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant, cited in prior office action) and Montesino et. al. (Molecules (2015) 20:14118-14138, cited in prior office action) in view of Hiam et. al. (Journal of Enzyme inhibition and Medicinal Chemistry (2006) 21:305-312, cited by Applicant, cited in prior office action).

For claims 1 and 6, Sen teaches a composition comprising alpha-tocopherol (alpha-T) for the treatment of leishmaniasis (see title and entire document).  Sen does not teach a composition comprising dihydroquercetin (DHQ) or a compound of formula (I) like 3-(2-chloracetamido) ethyl benzoate.  
However, Montesino teaches a composition comprising Taxifolin (dihydroquercetin) corresponding to a natural extract of Silybum marianum (composition 25, see Figure A2 and Table A4 on page 14132) which is effective in vitro against Ld Leishmania donovani) (see composition 25 on Table 1 on page 14121 and on Table A2 on page 14130).
Hiam teaches that 3-(2-chloracetamido) ethyl benzoate (compound MF29, see figure I on page 306) is effective in vitro and in vivo against leishmaniasis (see Figure 2 on page 308, Table 1 on page 309 and under In vivo antieishmanial activity on page 310).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine three compositions (a composition comprising alpha-T, a composition comprising DHQ and a composition comprising 3-(2-chloracetamido) ethyl benzoate) each of which is taught by the prior art to be useful for the same purpose (treating leishmaniasis), in order to form a third composition to be used for the very same purpose.   The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   

All this would result in the practice of claims 1 and 6 with a reasonable expectation of success.

For claim 2, the prior art does not teach the proportion of each compound that should be present in the composition.   However, since Sen, Montesino and Hiam provide quantitative data for the efficacy of a composition comprising alpha-T, DHQ and prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claim 2 with a reasonable expectation of success.

For claims 7 and 20, Hiam teaches different levels of efficacy based on the concentration of 3-(2-chloracetamido) ethyl benzoate (see for example Figure 2 on page 308, Table 1 on page 309 and under In vivo antieishmanial activity on page 310).
Before the effective filing date of the claimed invention he skilled in the art would have been able to optimize these amounts since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  A prima facie case of obviousness may be established even though a prior art reference 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).
All this will result in the practice of claims 7 and 20 with a reasonable expectation of success.

The prior art does not disclose the excipients recited in claims in instant claims 8-10 and 14.  However, Sen teaches a formulation (i.e. a pharmaceutical composition) comprising excipients like ethanol and saline solution (see page 528 under antioxidant treatment).  Further, selecting the right excipients for a pharmaceutical/cosmetic formulation requires no more than routine experimentation, thus resulting in the practice of claims 8-10 and 14 with a reasonable expectation of success.

For claim 11, Sen further teaches a solution comprising the active agents (see page 528 under antioxidant treatment), thus resulting in the practice of claim 11 with a reasonable expectation of success. 

For claim 12, Sen teaches that leishmaniasis can be visceral leishmaniasis (see title for example), thus resulting in the practice of claim 12 with a reasonable expectation of success. 



Sen, Montclair and Hiam teach all the limitations of claim 15, except for a delivery device comprising the above composition.  However, delivery devices are well known in the pharmaceutical art, as such, at the time of the filing of the instant claims it would have been prima facie obvious to have the known composition of claim 1 in a delivery device, thus resulting in the practice of claim 15 with a reasonable expectation of success.

2) Claims 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen et. al. (Free Radical Research (2014) 38:527-534, cited by Applicant, cited in prior office action) and Montesino et. al. (Molecules (2015) 20:14118-14138, cited in prior office action) in view of Hiam et. al. (Journal of Enzyme inhibition and Medicinal Chemistry (2006) 21:305-312, cited by Applicant, cited in prior office action) as applied to claims 1-2, 6-7, 8-15 and 20), further in view of Corpas-Lopez et. al. (Journal of Natural Products (2015) 78:1202-1207, cited by Applicant, cited in prior office action).

Sen, Montesino and Hiam teach all the limitations of claims 3 and 16, except for the presence of bisabolol.  However, Corpas-Lopez teaches that bisabolol is effective in vivo against leishmaniasis (see abstract for example).
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to combine two compositions (a In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also: In re Diamond, 360 F.2d 214, 53 C.C.P.A. 1172, 149 U.S.P.Q. 562 (C.C.P.A. 1966).   
All this would result in the practice of claims 3 and 16 with a reasonable expectation of success.

For claim 4, Corpas-Lopez teaches different levels of efficacy based on the concentration of bisabolol (see for example under results and discussion on page 1203).
Before the effective filing date of the claimed invention he skilled in the art would have been able to optimize these amounts since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (“Discovery of an optimum value of a result effective variable…is ordinarily within the skill of the art.”).


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:

Examiner’s response:
Each one of the references individually teaches compositions “comprising” one or more of the claimed ingredients.  The fact that some of the compositions of the reference “comprise” other ingredients is completely irrelevant since the claims, by using the word “comprising” do not limit the ingredients claimed to just dihydroquercetin, alpha-tocopherol, a compound of formula (I) and bisabolol.  By using the word comprising, the claims require that at least the above 4 components be present, but any other ingredient/compound can also be present.
In order to overcome this rejection it is strongly suggested that Applicant amends the claims as follows: 
Replace the word “comprising” with the word “consisting of” and/or incorporate the limitations of claims 2, 4, 7 and 20 into claim 1.  If Applicant feels that there is a need to some clarification, please feel free to call this examiner (Marcos Sznaidman at 571 270-3498) at any time.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 7, 2022.